internal_revenue_service number release date index number -------------------------------------------------- -------------------------------------------- ---------------------------------- -------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-108050-12 date date legend taxpayer structural -------------------- state x y a dear -------------- -------------------------------------------- ------------------------ -------------------------------------------------------------- -------------- ---- ---- ------ this is in reply to a letter dated date and subsequent submissions and conversations with your representatives requesting rulings on behalf of company defined below you have requested a ruling that i the company's interests in the structural improvements constitute real_estate_assets for purposes of sec_856 internal_revenue_code_of_1986 as amended the code and ii the company’s interest_income from the financing of structural improvements qualifies as interest on obligations secured_by mortgages on real_property or interests_in_real_property for purposes of sec_856 of the code facts plr-108050-12 company is a to be formed state corporation that will elect to be taxed as a real_estate_investment_trust reit for federal_income_tax purposes the taxpayer expects the company to finance structural improvements secured_by the structural improvements and the underlying building or facility the structural improvements are long lived permanent improvements to buildings or facilities that are designed to improve the ------- ------------------------- --- the building or facility some larger structural improvements may be constructed as a separate structure adjacent to a building or facility and connected with --------------------------------------------------- the structural improvements are intended solely for_the_use_of the building or facility and it is not the purpose of the structural improvements to operate a business or ----------------or other products to a third party the structural improvements are located on the building or facility owner’s real_property are necessary for the building or facility to function and would be included in the mortgage and or sale if the real_property was financed or sold in a typical financing the owner of a building or facility the owner enters into a contract contract with a contractor the contractor for the installation of the structural improvements the contractor is also responsible for soliciting financing bids the contract establishes a payment schedule from the owner and a security_interest in the installed structural improvements for the third party financier upon completion of the construction the owner accepts the project and takes legal_title to the structural improvements subject_to the security_interest granted to the third party financier currently taxpayer bids to provide the financing for these contracts and if successful finalizes various financing terms including interest rate amortization schedule security_interest and term of the financing averaging over x years but as long as y years taxpayer is assigned the payment stream due under the contract under the terms of the financing the contractor is prohibited from modifying the underlying contract in a way that would impact the payment stream assigned to the taxpayer and the contractor is required to file any claims or appeals on behalf of the taxpayer the contract may provide a warranty on the structural improvements or in some cases a guarantee ------------------------------ the contractor holds taxpayer harmless for any warranty or guarantee claims to date the taxpayer’s collections on these warranty or guarantee claims have been less than a of total financings in the absence of default by the owner under the contract taxpayer’s return on any particular contract is fixed and determinable some contracts include an ongoing obligation to operate and maintain the --------------- in good working order for a defined period of time in exchange for a separate payment stream the taxpayer does not provide any services retain any rights to the separate payment or share in any of the contractor’s profit or losses from the contracts 1in some cases the contractor retains nominal title until the contract payments are made plr-108050-12 moreover the taxpayer does not have any joint_venture or partnership relationship with the contractors and all financings are conducted on an arm’s-length basis taxpayer is the beneficial_owner of a_trust trust which is treated as a disregarded_entity through which most of the taxpayer’s contract financing activities are undertaken taxpayer typically assigns all of its rights under a contract to the trust the trust issues notes to third party investors investor notes there is typically a difference on the interest rates on the financing under the contract and the investor notes this difference is retained by the taxpayer as owner of the trust taxpayer intends to form the company which will elect to be taxed as a reit to which it will contribute its beneficial_interest in the trust together with other assets the taxpayer expects the company to raise equity in the capital markets and use the funds raised to purchase some of the then outstanding investor notes and purchase other assets going forward the company directly or through one or more trusts or subsidiaries will continue the activity of providing contract financing to the contractors the taxpayer represents that the company directly or through one or more trusts or subsidiaries will in each case have a valid security_interest that in the case of default by the owner provides the holder with the rights of a secured party --------------------------- ------------------------- including the right to bring a foreclosure action with respect to the structural improvements and the real_property into which the structural improvements have been installed law and analysis issue - real_estate_assets sec_856 of the code defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_856 of the code provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides that the term real_estate_assets means real_property interests in mortgages on real_property including interests in mortgages on leaseholds of land or other improvements thereon and shares in other qualified reits the term mortgages on real_property includes deeds of trust on real_property plr-108050-12 sec_1_856-3 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon sec_1_856-3 provides that the term real_property means land or improvements thereon such as buildings or other inherently permanent structures thereon including items that are structural_components of those buildings or structures in addition real_property includes interests_in_real_property local law definitions do not control for purposes of determining the meaning of the term real_property as used in sec_856 of the code and the regulations thereunder the term includes for example the wiring of a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in the building or other items that are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment that is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though those items may be termed fixtures under local law revrul_75_424 1975_2_cb_270 concerns whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 of the code the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling holds further that the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets revrul_73_425 1973_2_cb_222 considers four situations where a_trust owns a mortgage interest in a total energy system a total energy system is a self-contained facility for the production of all the electricity steam or hot water and refrigeration needs of associated commercial or industrial buildings building complexes shopping plr-108050-12 centers apartment complexes and community developments the system may be permanently installed in the building attached to the building or it may be a separate structure nearby the principal components consist of electric generators powered by turbines or reciprocating engines waste heat boilers heat exchangers gas-fired boilers and cooling units in addition each facility includes fuel storage tanks control and sensor equipment electrical substations and air handling equipment for heat hot water and ventilation it also includes ducts pipes conduits wiring and other associated parts machinery and equipment in situation the trust made a loan for the purpose of constructing a total energy system which is permanently installed in the building which it serves in return the trust received an obligation secured_by a mortgage covering the total energy system in situation the facts are the same as in situation except that the obligation received by the trust is secured_by a mortgage covering not only the total energy system but also the building served by the system the terms of the mortgage interest in the facilities are the same as the terms of the mortgage interest in the building served by the total energy system in situation the facts are the same as in situation except that the total energy system is housed in a separate structure apart from the building which it serves in situation a bank advanced permanent mortgage financing covering percent of the cost of construction of a shopping center complex including the total energy system the bank received a mortgage covering the entire shopping center project including the total energy system the trust purchased an undivided percent interest in the mortgage note held by the bank the terms of the mortgage interest in the total energy system are the same in every respect as the terms of the mortgage interest in the buildings served by the total energy system revrul_73_425 held that the mortgage in situation does not qualify as a real_estate asset within the meaning of sec_856 of the code since the mortgage is secured only by the total energy system the mortgage in situation sec_2 and qualify as real_estate_assets within the meaning of sec_856 of the code and as to the trust the undivided percent interest in the mortgage in situation qualifies as a real_estate asset within the meaning of sec_856 of the code similar to the properties or structural_components described in revrul_75_424 and revrul_73_425 that qualify as real_property for purposes of sec_856 of the code the structural improvements described above are inherently permanent structures and not assets accessory to the operation of a business like the examples set forth in sec_1_856-3 therefore the structural improvements that are structural_components of real_property are also real_property plr-108050-12 revrul_73_425 holds in part that a mortgage secured_by the building and the total energy system is a real_estate asset regardless of whether the system is housed in the building it serves or is housed in a separate structure apart from the building it serves this is because the interest in a structural_component is included with an interest held in a building or inherently_permanent_structure to which the structural_component is functionally related in this case the company’s interest will be secured_by the structural improvements and the real_property into which the structural improvements have been installed the taxpayer has represented that the company will in each case have a valid security_interest that in the case of default provides the holder with the rights of a secured party -------------------------------------------------- including the right to bring a foreclosure action with respect to the structural improvements and the real_property into which the structural improvements have been installed the security_interest in the structural improvements and the building or facility in which they are installed as structural_components are conveyed at the time of financing to secure payments under the financing therefore the company’s interests in the structural improvements constitute interests in mortgages on the structural improvements and the real_property into which the structural improvements have been installed accordingly based on the information submitted and representations made we conclude that the company’s interests in the structural improvements constitute real_estate_assets for purposes of sec_856 of the code issue - interest on obligations secured_by mortgages on real_property sec_856 of the code provides that at least percent of a reit's gross_income must be derived from among other sources interest sec_856 of the code provides that at least percent of a reit's gross_income must be derived from among other sources interest on obligations secured_by mortgages on real_property or on interests_in_real_property sec_856 of the code provides in part that the term_interest excludes any amount received or accrued directly or indirectly if the determination of such amount depends in whole or in part on the income or profits of any person except that any amount so received or accrued will not be excluded from the term_interest solely by reason of being based on a fixed percentage or percentage of receipts or sales sec_1_856-5 provides that where a mortgage covers both real and other_property an apportionment of the interest_income must be made for purposes of the percent requirement plr-108050-12 sec_1_856-5 provides in part that the loan value of the real_property is the fair_market_value of the property determined as of the date on which the commitment by the trust to make the loan becomes binding on the trust however in the case of a construction loan or other loan made for purposes of improving or developing real_property the loan value of the real_property is the fair_market_value of the land plus the reasonably estimated cost of the improvements or developments other than personal_property which will secure the loan and which are to be constructed from the loan proceeds of the loan the fair_market_value of the land and the reasonably estimated cost of improvements or developments shall be determined as of the date on which a commitment to make the loan becomes binding on the trust here the company will have a loan secured_by the structural improvements and the real_property in which it is installed the payments under the financing are not contingent on any further action by the company and are not determined by the income or profits of any other person but rather as compensation_for the use or forbearance of money therefore interest_income from the financing of structural improvements qualifies as interest on obligations secured_by mortgages on real_property or interests_in_real_property within the meaning of sec_856 of the code based on the facts as represented we rule that conclusion i ii the company's interests in the structural improvements constitute real_estate_assets for purposes of sec_856 of the code and the company’s interest_income from the financing of structural improvements qualifies as interest on obligations secured_by mortgages on real_property or interests_in_real_property for purposes of sec_856 of the code no opinion is expressed or implied as to the federal_income_tax consequences of this transaction under any provision not specifically addressed herein specifically no opinion is expressed or implied whether the structural improvements constitute real_property under any section of the code other than sec_856 furthermore no opinion is expressed concerning whether company otherwise qualifies as a reit under subchapter_m part ii of chapter of the code plr-108050-12 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely diana imholtz diana imholtz branch chief branch office of associate chief_counsel financial institutions products
